By the Court:
The allegation in the complaint, to which objection is taken under the general demurrer, is as follows: ‘‘That afterwards, to wit: on the 12th day of July, 1865, due notice of said award to said John Henry, and of the particulars thereof, was published, and thereafter continued in the aforesaid newspaper for five successive days thereafter (Sundays excepted).” Upon the authority of Dyer v. North, 44 Cal. 157, we hold this allegation to be sufficient. The question as to the evidence which will be required to sustain the allegation—whether it must be shown that the Board ordered the award to be published—is not involved in this point.
Judgment reversed and order remanded, with directions to overrule the demurrer to the complaint.